On Petition for Rehearing.

Per Curiam.
The judgment herein was affirmed without opinion and a petition for rehearing was filed. Boley presented a petition under the statute seeking to have a tax assessment adjudged to be “not lawfully made.” The petition, in effect, alleges that the county commissioners failed to determine and set in their record the amount of taxes to be raised for all county purposes as required by the statute; and that the petitioner’s property “is described so indefinitely as to make the assessment of taxes on he same illegal and void.” A de*662murrer to the petition was sustained, and no amendment being desired, the petition was dismissed. Writ of error was taken.
The statute is as follows: “In all cases where assessments are made against any. person, body politic or corporate, and payment of the same shall be refused upon allegations of the illegality of such assessment, such person, body corporate or politic, may apply to the Judge of the Circuit Court by petition setting forth the alleged illegality, and present the same, together with the evidence to sustain it, and the Judge shall decide upon the same, and if found to be illegal shall declare the assessment not lawfully made.” Sec. 2006 Gen. Stats. 1906, Compiled Laws 1914.
As indicated by previous decisions the statute does not contemplate that in this proceeding action taken or omitted by the County Commissioners not directly connected with the actual assessment of property shall be considered. See Knight v. Matson, 53 Fla. 609, 43 South. Rep. 695; Louisville & N. R. Co. v. Board of Public Instruction, 50 Fla. 222, 39 South. Rep. 480; Commissioners of Dade County v. Hardee, 56 Fla. 243, 47 South. Rep. 350; Jackson County v. Thornton, 44 Fla. 610, 33 South. Rep. 291.
If the county commissioners failed to do their duty under the statute with reference to determining the amount of taxes to be raised when the levy is made, and such failure affects the validity of a tax lien, the effect of the failure cannot be determined in this special statutory proceeding where the legality of the actual assessment only is involved. The description of the property is not so indefinite as to render the assessment illegal or void for uncertainty.
*663Rehearing denied.
Taylor, C. J., and Shackleford, Cockrell, Whitfield and Ellis, JJ., concur.